 

Case 1:20-cr-00343-GBD Document 79

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
-against-
MELIKE MCCRIMMON,

Defendant.

GEORGE B. DANIELS, United States District Judge:

Filed teens Rage 1 of 1
eUSY WS SDNY
; | ya “ENT
£ §. f *Y “RONICALLY FY: Ryy

¥ | | SEEDS UEC ED: UEC Ry

 

ORDER

20 Crim. 343 (GBD)

As stated on the record at today’s hearing, Defendant is released on a $100,000 bond

cosigned by two financially responsible persons, plus Amanda Mbaye-Tanco as a moral suasion

suretor, subject to the additional conditions detailed on the bail disposition form (ECF No. 78).

Dated: New York, New York
December 16, 2020

SO ORDERED.

east, 8. Dorel

EPRG _ DANIELS:
TED STATES DISTRICT JUDGE

 
